Title: III. Report on Powers to be Granted the Committee of the States, [30 January 1784]
From: Committee of the Continental Congress
To: 


          
            [30 Jan. 1784]
          
          The Committee to whom was referred a report on the powers with which a Committee of the states should be vested during the recess of Congress and a motion on the same subject have agreed to the following resolutions.
          Resolved that the Committee of the states which shall be appointed pursuant to the 9th. article of Confederation and perpetual union to sit in the recess of Congress for transacting the business of the United states shall possess all the powers which may be  exercised by seven states in Congress assembled: except those of Sending Ambassadors, ministers, envoys, residents or consuls:
          Establishing rules for deciding what captures on land or water shall be legal and in what manner prizes taken by land or naval forces in the service of the United states shall be divided or appropriated:
          Establishing courts for receiving and determining finally appeals in cases of capture:
          Constituting courts for deciding disputes and differences arising between two or more states:
          Fixing the standard of weight and measures for the United states:
          Changing the rate of postage on the papers passing through the post offices established by Congress
          and generally of repealing or contravening any Ordinance passed by Congress.
          Resolved that nine members shall be requisite to proceed to business.
            
              that no question except for adjourning from day to day shall be determined without the concurrence of seven votes:
              that [the said President of Congress if a member of the said Committee and if not a member, or if absent at any time then] a chairman to be chosen by themselves shall preside; the President or chairman retaining a right to vote:
              that the Secretary and other officers of Congress shall attend on the said Committee:
              that they shall keep an accurate journal of their proceedings to be laid before Congress:
              and that in these journals shall be entered the yeas and nays of the members when any one of them shall have desired it before the question be put.
            
        